Citation Nr: 0432210	
Decision Date: 12/06/04    Archive Date: 12/15/04	

DOCKET NO.  02-07 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the right ear. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for the residuals of 
vasectomy, including scarring and sexual dysfunction 
(impotence). 

5.  Entitlement to service connection for the residuals of 
oral surgery. 

6.  Entitlement to service connection for the residuals of 
pneumonia. 

7.  Entitlement to an increased (compensable) evaluation for 
a scar, status post appendectomy. 




8.  Entitlement to an increased (compensable) evaluation for 
defective hearing in the left ear. 

9.  Entitlement to an increased (compensable) evaluation for 
a chronic skin disorder, claimed as actinic keratosis and/or 
skin cancer. 

10.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2003).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  

For reasons which will become apparent, the appeal as to all 
issues other than service connection for chronic tinnitus is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.

The Board notes that, based on certain statements contained 
in the file, it would appear that, in addition to the issues 
currently on appeal, the veteran also seeks service 
connection for a chronic right knee disorder.  Inasmuch as 
that issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.


FINDING OF FACT

The veteran's tinnitus may not reasonably be dissociated from 
that same acoustic trauma responsible for his already 
service-connected sensorineural hearing loss in the left ear. 


CONCLUSION OF LAW

Chronic tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
June 2001, approximately four months prior to the initial AOJ 
decision in October of that same year.  Specifically, in a 
letter of June 2001, the veteran was provided with the 
opportunity to submit evidence, notified of what evidence was 
still required to substantiate his claims, provided notice of 
who was responsible for securing the evidence, and advised to 
submit any information and evidence in his possession.  The 
veteran was also provided with a Statement of the Case in 
April 2002, as well as a Supplemental Statement of the Case 
in May 2003, which apprised him of VA actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and attend a hearing at the 
RO before a Decision Review/Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  He has 
been provided notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond. 

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records, and VA medical examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the issues currently on 
appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.  

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as an Aviation Officer.  In a 
rating decision of October 2001, the RO granted service 
connection (and a noncompensable evaluation) for defective 
hearing in the left ear.  At the time of that decision, it 
was noted that the veteran's military specialty was that of 
"aviator."  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of chronic 
tinnitus.

At the time of a VA fee-basis ear, nose and throat 
examination in October 1999, it was noted that the veteran 
suffered from a long-known bilateral hearing loss, with 
permanent bilateral ringing in the ears.  The veteran's 
tinnitus was described as comparable to a "sinus tone" at the 
frequency of 6,000 Hertz, with a loudness of approximately 10 
decibels.  The pertinent diagnosis was bilateral hearing loss 
with permanent tinnitus.  Noted at the time of examination 
was that pure tone audiometry showed an almost symmetrical 
high frequency hearing loss, with tinnitus at 6,000 cycles 
per second.  

At the time of a service medical facility audiometric 
examination in July 2004, the veteran gave a 10-year history 
of tinnitus.  The pertinent diagnosis was mild high frequency 
bilateral sensorineural hearing loss, with some asymmetry 
noted on the left.



Analysis

The veteran in this case seeks service connection for, among 
other things, chronic tinnitus.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

In the present case, it is true that service medical records 
are negative for any evidence of chronic tinnitus.  However, 
additional information is to the effect that, while in 
service, the veteran served as an aviation officer, a 
specialty in which, presumably, he was exposed to rather 
extensive noise at hazardous levels.  In fact, service 
connection is currently in effect for (sensorineural) hearing 
loss in the left ear, apparently the result of inservice 
acoustic trauma.  As of the time of a VA fee-basis ear, nose 
and throat examination in October 1999, the veteran was 
described as suffering from a permanent bilateral ringing 
(tinnitus) comparable to a "sinus tone" at 6,000 Hertz, with 
a loudness of approximately 10 decibels.  Also noted at that 
time was a bilaterally symmetrical high frequency hearing 
loss.  Significantly, on recent service medical facility 
audiometric examination in July 2004, there was noted a 
history of tinnitus of 10 years' duration. 

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that the veteran's current tinnitus may not 
reasonably be dissociated from that same acoustic trauma 
responsible for his already service-connected sensorineural 
hearing loss in the left ear.  Accordingly, service 
connection for chronic tinnitus is in order.  


ORDER

Service connection for chronic tinnitus is granted.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for numerous other disabilities, as well 
as increased evaluations for a service-connected scar as the 
residual of appendectomy, defective hearing in the left ear, 
and a chronic skin disorder (claimed as actinic keratosis 
and/or skin cancer), and a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities 
pursuant to the provisions of 38 C.F.R. § 3.324 (2003). 

In that regard, there are currently on file a number of 
medical records in the original German, all but one of which 
appear to have been translated into English.  The sole record 
remaining in the original German language is one entitled 
Vorläufiger Entlassungsbericht, apparently dated in 
February of 2001.  Inasmuch as this record is in the original 
German, it is impossible for the Board to determine whether 
it is, in fact, pertinent to the issues currently on appeal.  
Accordingly, a translation of that record must be undertaken 
prior to a final adjudication of the veteran's current 
claims.

The Board further notes that, based on various statements by 
the veteran and his accredited representative, the argument 
is being made that the veteran's current problems with sexual 
dysfunction (including impotence) are in some way related to 
his inservice vasectomy.  To date, no opinion has been 
rendered as to whether that is, in fact, the case, nor has an 
opinion been offered as to whether the veteran's current left 
knee pathology is in some way related to chondromalacia of 
that knee (noted on service medical examination in September 
1975).  The Board observes that, based on evidence contained 
in the file, the veteran last underwent VA examinations for 
compensation purposes in October 1999, more than five years 
ago.  Under the circumstances, further development will be 
undertaken prior to a final adjudication of the issues in 
this case.

Additionally, the Board notes that, notwithstanding 
correspondence in June 2001 purporting to notify the veteran 
of the various provisions of the VCAA, that correspondence 
specifically referenced only his left ear hearing loss, 
tinnitus, and knee problems in advising the veteran of what 
he could do to help with his claim.  It makes no mention 
whatsoever of any of the other issues.  Accordingly, on 
remand, a new VCAA notice letter should be provided on all 
issues, to include the increased rating issues.    

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:

1.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002) and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2004, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  In addition, any 
records in the original German, to 
include the aforementioned medical 
document dated in February 2001, should 
be translated into English prior to their 
inclusion in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
additional VA dermatologic, audiometric, 
genitourinary, and orthopedic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed residuals of vasectomy and 
left knee disability, as well as the 
current severity of his service-connected 
skin disability and left ear hearing 
loss.  The RO is advised that the veteran 
must be given adequate notice of the date 
and place of any requested examinations, 
and a copy of all such notifications must 
be associated with the claims folder.  
The veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed. 

Following completion of the genitourinary 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
residuals of his inservice vasectomy, to 
include scarring and/or sexual 
dysfunction (impotence).  In so doing, 
the examiner should offer his opinion as 
to whether any identified chronic sexual 
dysfunction is as likely as not the 
result of the veteran's inservice 
vasectomy.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran's current left knee pathology is 
as likely as not the result of, or in 
some way related to, chondromalacia 
patella of the left knee (noted on one 
occasion in service in September 1975).

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  Moreover 
a notation to the effect that this record 
review took place should be included in 
the examination reports.  

4.  The RO should then review the 
veteran's claims for service connection 
for the various disabilities currently on 
appeal, as well as for increased 
evaluations for a service-connected scar 
as the residual of appendectomy, 
defective hearing in the left ear, and a 
chronic skin disorder (including actinic 
keratosis and skin cancer), and benefits 
pursuant to the provisions of 38 C.F.R. 
§ 3.324 (2003).  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the last 
SSOC in May 2003.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



